Citation Nr: 1542529	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-09 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1973.  His awards and decorations include the Combat Action Ribbon and Vietnam Service Medal.  

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a December 2006 rating decision, the RO denied service connection for Parkinson's disease, to include as due to herbicide exposure.  Although this decision is final, the current appeal does not involve the predicate question of whether new and material evidence has been received to reopen a claim of entitlement to service connection for Parkinson's disease.  Effective August 31, 2010, Parkinson's disease was added to the list of diseases presumed to be associated with herbicide exposure under 38 C.F.R. § 3.309(e).  In the July 2011 rating decision, the RO readjudicated the claim on the merits pursuant to an order of the U.S. District Court in Nehmer v. United States Veterans Administration, No. CV-86-6160 THE (N.D. Cal., Dec. 12, 2000).  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals statements from the Veteran, email correspondence from a former commanding officer of the USS Sarsfield, correspondence from the Secretary of the Navy, and various annotated maps and newspaper articles submitted by the Veteran in support of his claim.  The remaining documents are either irrelevant to the issue on appeal or duplicative of evidence in the paper claims file.  

In September 2015, the Veteran submitted a claim for service connection for coronary artery disease, to include as due to herbicide exposure, and requested a temporary total evaluation based on a triple bypass surgery necessitating convalescence.  These issues are currently pending before the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he has Parkinson's disease as a result of herbicide exposure while stationed aboard the USS Sarsfield off the coast of Vietnam.  As a consequence, the Veteran asserts that he is entitled to presumptive service connection for Parkinson's disease.  See 38 C.F.R. § 3.309(e) (2015).

In various written statements and in his August 2006 claim, the Veteran reported that he was exposed to Agent Orange during his service aboard the USS Sarsfield, a destroyer.  An internet article, printed and submitted by the Veteran in November 2010, indicated that the USS Sarsfield deployed in April 1972 and arrived in Subic Bay in the Philippines in May 1972.  Thereafter, the ship plied the waters of the Gulf of Tonkin as a plane guard for a carrier and on patrol off of Hainan Island.  The article noted that the ship also participated in shore bombardment missions.

Throughout the appeal, the Veteran has reported several instances that he may have been exposed to Agent Orange during his service on the USS Sarsfield.  Specifically, he has alleged the following:

1.  The USS Sarsfield approached the coast of Vietnam and operated in close proximity to the shoreline while providing fire support to units onshore.  See August 2006 claim, September 2006 statement, March 2010 statement, April 2013 representative statement.  In addition, the Veteran contended that his ship was so close to the shore of Vietnam that the ship came under attack, and the ship's company was awarded the Combat Action Ribbon.  See April 2013 representative statement, June 2014 email correspondence from a former commanding officer of the USS Sarsfield.

2.  The USS Sarsfield operated in coastal waters near Vinh, Dong Hoi, Dong Ha, Quang Tri during night raids and daytime shelling operations. See August 2006 statement with annotated map and March 2010 statement, statement received in August 2014.  In addition, the USS Sarsfield participated in operations close to shore near the mouth of a river near Vinh.  See map annotated by the Veteran and submitted in October 2010.  

3.  The Veteran was exposed to Agent Orange from desalinated sea water that was used as fresh water, including drinking water, aboard the USS Sarsfield.  He indicated that the water was pumped onto the ship from coastal waters near areas presumed to have been treated with herbicide agents.  See August 2006 claim, September 2006 statement, March 2010 statements, May 2010 VA examination report.

4.  The Veteran flew from the USS Sarsfield to a fire base south of Dong Hoi and made a food supply swap on the ground and then he flew back to the ship.  See September 2010 statement, October 2010 annotated map, March 2011 statement, June 2011 statement.

5.  The Veteran unloaded supplies exposed to Agent Orange that came from Da Nang during an at sea replenishment.  See September 2010 statement.

6.  The USS Sarsfield was anchored at Vung Tao to offload ammunition.  See May 1972 ship deck log.  

7.  The USS Sarsfield operated up a river in Vung Tao to replenish patrol boats with ammunition in May 1972 or September 1972.  See statements received in August 2014.  

Furthermore, in August 2014, in support of his claim that he should be presumed to have been exposed to Agent Orange during his service on the USS Sarsfield, the Veteran submitted a copy of correspondence from the Secretary of the Navy addressed to the Senate Chairman of the Committee on Veterans Affairs dated in June 2010.  The correspondence included a list of Navy ships that served off the coast of Vietnam from 1962 to 1975.  The USS Sarsfield was included in the list as one of 713 ships that earned either the Vietnam Service Medal or the Armed Forces Expeditionary Medal for Vietnam service from 1962 onward.  The Secretary of the Navy noted that the Navy and Marine Corps Awards Manual (SECNAVINST 1650.1H) defined the area in which a ship must have operated during this time period to be eligible for these awards as follows: "water areas from a point on the east coast of Vietnam at the border of Vietnam with China southeastward to 21N, 108-15E; thence southward to 18N, 108-15E; thence southwestward to 7N, 105E; thence westward to 7N, 103E; thence northward to 9-30N, 103E; thence northeastward to 10-15N, 104-27E; thence northward to a point on the west coast of Vietnam at the border of Vietnam with Cambodia."  The Secretary of the Navy also included the following statement in his correspondence:

Narrowing the list down to those ships that operated within a closer proximity to the Vietnam mainland requires designating precise latitude and longitude boundaries for the area considered to be off the coast of Vietnam.  If those boundaries are established, the deck logs for the ships on the enclosed list might be researched to determine which served within the area defined.  The deck logs for Navy ships from 1962 to 1975 are no longer in Navy custody.  In accordance with Title 44 requirements, we have transferred those records to the National Archives and Records Administration (NARA).

In April 2015, the United States Court of Appeals for Veterans Claims held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, No. 13-3339 (U.S. Vet. App. Apr. 23, 2015), 2015 WL 1801450.  The Veteran has asserted that he went ashore and made a supply swap at a fire base south of Dong Hoi, he stated that the ship operated in close proximity to the shoreline in shallow waters, he reported that the ship operated at the mouth of a river near Vinh and actually went up river in Vung Tau, and a deck log showed that the ship anchored at Vung Tao.  Therefore, further development must be conducted.  In particular, the AOJ should determine whether the Veteran set foot in Vietnam during a supply swap at a fire base south of Dong Hoi, and the AOJ should determine whether the mouth of the river in Vinh and Vung Tao meet the definition of inland waterways in light of the Gray decision.  

Accordingly, the case is REMANDED for the following action:

1.  Following the guidelines outlined in M21-1, the AOJ should contact the National Personnel Records Center, the National Archives and Records Administration, and the U.S. Army and Joint Services Records Research Center to attempt to verify the location of the USS Sarsfield during the months the Veteran served on that ship while it was in the territorial waters of the Republic of Vietnam.  

The National Personnel Records Center, National Archives and Records Administration, and the U.S. Army and Joint Services Records Research Center should specifically indicate whether the Sarsfield was ever pier side in Vung Tao and/or maneuvered up river to replenish patrol boats in Vung Tao while the Veteran was a member of ship's company.  

In addition, development should be undertaken to determine whether the USS Sarsfield conducted shore bombardment missions, fire support to units on land, and firefights in coastal waters.  Specific locations and proximity to the shore should be noted, if possible.

Development should also be undertaken to determine whether supplies delivered during at sea replenishments were exposed to Agent Orange while sitting on a tarmac awaiting transport to the USS Sarsfield from Da Nang.

Further, pertinent development should be undertaken to secure records to determine whether the Veteran actually set foot in the Republic of Vietnam for a supply swap at a fire base south of Dong Hoi during his service.  The Board points out that a claimant's statements of going ashore are to be accepted when the ship sent any crew members ashore during that time for extended periods and the claimant was stationed aboard the ship at that time.  M21-1, IV, ii, 1, H, 28, i.  

2.  After determining the locations of the USS Sarsfield during the times noted above, the AOJ should review those locations in light of the Court's decision in Gray v.McMcDonald, No. 13-3339, 2015 WL 1843053.  The AOJ should to specifically address whether the USS Sarsfield ever entered an inland waterway as VA defines that term. 

3.  Following completion of the above actions, and if herbicide exposure cannot be verified, the AOJ should issue a formal finding explaining all of the steps taken and notify the appellant and his representative.

4.  After completion of the above development, the claim should be readjudicated.  If any benefit sought is not granted, the appellant and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




